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`9LQ3BF4  ,P9 )98K3BC9BF 7BBD7RRT@ MB FP9 O3DL89 7BC O3BCDOF 3N MF8 3K9L7FM3B8@ C9LM\98 EL388 L9\9BD98 MB 9^O988 3N a.//@///4  ,P9 )98K3BC9BF 7BBDZ7RRT@ MB FP9 O3DL89 7BC O3BCDOF 3N MF8 3K9L7FM3B8@ KDLZOP7898 7BC L9O9M\98 7F MF8 \7LM3D8 *7887OPD89FF8 N7OMRMFM98 E33C8 \7RD9C MB 9^O988 3N a./@/// CML9OFRT NL3Q K3MBF8 3DF8MC9 FP9 63QQ3B[97RFP 3N *7887OPD89FF84$9 NMBC FP7F FP9 )98K3BC9BF M8 7B 9QKR3T9L 9BE7E9C MB O3QQ9LO9 [MFPMB FP9 Q97BMBE 3N !9OFM3B AW>X 7BC W=X 3N FP9 #OF 7BC FP7F FP9 &BM3B M8 7 R7S3L 3LE7BMb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cH C3 B3F [7BF &U6$ 13O7R :??. F3 O3BFMBD9 F3 L9KL989BF Q9 78 QT O3RR9OFM\9 S7LE7MBMBE 7E9BF [MFP QT 9QKR3T9L@ d!P7[%8 !DK9LQ7LV9F8@ HBO4%e #NF9L NMRMBE FP9 K9FMFM3B@FP9 9QKR3T99 [P3 NMR9C MF O3BZFMBD9C F3 O3RR9OF 7CCMFM3B7R 8MEB7FDL984  IB U9SLD7LT :: 7BC A/@ A//A@ FP9 9QKR3T99 KL3\MC9C FP389 8MEB9C 8RMK8 7BC KP3F3O3KM98 3N FP389 KL9\M3D8RT 8DSQMFF9C F3 FP9 237LC F3 FP9 )98K3BC9BF4  ,P9 )98K3BC9BF L9O9M\9C Q3L9 8MEB9C8RMK8 3B U9SLD7LT A>4  #B 7OO3DBFMBE NMLQ PML9C ST FP9 )98K3BC9BF O3DBF9C FP9 8RMK8 7BC@ 3B 7S3DF U9SLD7LT A=@ 8DSQMFF9C 7 L9K3LF F3 FP9 )98K3BC9BF 8F7FMBE FP7F Q3L9 FP7B <// 8MEB7FDL98 Q7FOP9C B7Q98 3B FP9 RM8F 3N S7LE7MBMBE DBMF 9QKR3T998 KL3\MC9C ST FP9 )98K3BZC9BF4  2789C 3B FPM8 F7SDR7FM3B@ FP9 )98K3BC9BF [MFPCL9[ L9O3EBMFM3B 3B U9SLD7LT A5@ A//A4  ,P9 Y9B9L7R 63DB89R C398 B3F O3BF9BC FP7F FP9 K9FMFM3B [78 F7MBF9C ST 7BT DBZN7ML R7S3L KL7OFMO984("  )*+&,+&-*+' *. &/, 0$1&-,',P9 Y9B9L7R 63DB89R O3BF9BC8 FP7F 7B 9QKR3T9L 8P3DRC B3F S9 7RR3[9C F3 [MFPCL7[L9O3EBMFM3B CDLMBE FP9 F9LQ3N 7 O3BFL7OF4  ,P9 Y9B9L7R 63DB89R B3F98 FP7F MB 2,+,1$3 )$43, )*154@ :-< 01)2 ::A- W:<>AX@ FP9 237LC P9RC FP7F 7 DBM3B%8 Q7]3LMFT 8F7FD8 O7BB3F S9 f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b98 FP9 8F7F9Q9BF MB 6*+&?7*8,19 :$1;FP7F FP9 3BRT L9783B N3L FP9 K388MSR9 CM8ZLDKFM3B 3N 7 O3BFL7OFD7R L9R7FM3B8PMK M8 FP9 9NN9OFD7FM3B 3N 9QKR3T998% LMEPF F3 NL99 OP3MO94  $PMR9 7OVB3[R9CEMBE FP7F 6*+&7*8,19 :$1;7RR3[8 7 K9FMFM3B ST 9QKR3T998 3L 7 LM\7R DBM3B 7NF9L FP9 FPMLC T97L 3N 7 O3BFL7OF 3N R3BE9L CDL7FM3B@ FP9 Y9B9L7R 63DB89R PMEPRMEPF8 FP9 237LC%8 8F7F9Q9BF MB FP7F O789 FP7F MF O3DRC B3F K9LQMF 9QKR3T9L8 3L MBODQS9BF DBM3B8 F3 F7V9 7C\7BF7E9 3N [P7F9\9L S9B9ZNMF8 Q7T 7OOLD9 NL3Q FP9 O3BFL7OF [MFP FP9 VB3[R9CE9 FP7F FP9T O3DRC 7\3MC FP9ML O3BFL7OFD7R 3SRME7FM3B8 ST K9FMFM3BMBE N3L 7B 9R9OFM3B4,P9 Y9B9L7R 63DB89R O3BF9BC8 FP7F 7 O3BFL7OF 3N Q3L9 FP7B -T97L8% CDL7FM3B 8P3DRC O3BFMBD9 F3 7OF 78 7 S7L N3L MF8 9BFML9 F9LQ [MFP L98K9OF F3 7 [MFPCL7[7R 3N L9O3EBMZFM3B4,P9 Y9B9L7R 63DB89R Q7MBF7MB8 FP7F MF [3DRC S9 DBL9783B7SR9 F3 7RR3[ 7B 9QKR3T9L F3 [MFPCL7[ L9O3EBMZFM3B 7F 7 FMQ9 [P9B MF [3DRC B3F S9 7RR3[9C F3 F7V9 FP9 R988 CM8LDKFM\9 8F9K 3N NMRMBE 7B )* K9FMFM3B4  #8 F3 9NN9OZFD7FMBE 9QKR3T998% LMEPF F3 NL99 OP3MO9@ FP9 Y9B9L7R 63DB89R 8DSQMF8 FP7F FP9 7KKL3KLM7F9 Q9FP3C M8 F3 P3RC 7B 9R9OFM3B 7NF9L 9QKR3T998 NMR9 7 FMQ9RT C9O9LFMNMO7FM3B K9FMFM3B@ 78 MBC99C 9QKR3T998 CMC P9L94,P9 Y9B9L7R 63DB89R DLE98 FP9 237LC F3 L9]9OF 7BT 7LZEDQ9BF FP7F A,B-&C #D1+-&D1, )*" *. &/, 0$%-.-%@ --- 01)2 =:= WA//:X@ 8F7BC8 N3L FP9 KL3K38MFM3B FP7F 7B 9QZKR3T9L M8 NL99 F3 NMR9 7B )* K9FMFM3B 3L F3 [MFPCL7[ L9OZ3EBMFM3B 7NF9L FP9 FPMLC T97L 3N 7 O3BFL7OF N3L 7 R3BE9L K9LM3C4  HB A,B-&C@ FP9 237LC OMF9C !D%-,33* E1*+ :*1F' B" >AG(@ .:= &4!4 =5:@ =5> W:<<>X@ N3L FP9KL3K38MFM3B FP7F 7 DBM3B%8 Q7]3LMFT 8F7FD8 O7BB3F S9 fD98FM3B9C CDLMBE FP9 RMN9 3N 7 O3RR9OFM\9ZS7LE7MBMBE 7EL99Q9BF@ DK F3-T97L84  ,P9 Y9B9L7R 63DB89R 7LED98 FP7F@ MB C3MBE 83@ FP9 237LC [78 Q9L9RT L9MF9L7FMBE FP9 E9B9L7R O3BFL7OFZS7L LDR9 7BC CMC B3F 7CCL988 FP9 M88D9 KL989BF9C P9L94:,P9 )98K3BC9BF O3BF9BC8 FP7F MF Q9F FP9 A,B-&COLMF9ZLM3B MB FP7F MF P7C 7OFD7R KL33N 3N R388 3N Q7]3LMFT 8DKK3LF F3 8DKK3LF MF8 [MFPCL7[7R 3N L9O3EBMFM3B4  ,P9 )98K3BZC9BF B3F98 FP7F FP9 237LC MB A,B-&CL9]9OF9C FP9 7LEDQ9BF FP7F 7B 9QKR3T9L 8P3DRC B9\9L S9 K9LQMFF9C F3 [MFPCL7[ L9O3EBMFM3B 9^O9KF 7NF9L 7 237LCZO3BCDOF9C 9R9OFM3B4  ,P9   :A,B-&C P9RC FP7F 7B 9QKR3T9L Q7T DBMR7F9L7RRT [MFPCL7[ L9O3EBMFM3B NL3Q 7B MBODQS9BF DBM3B 3BRT [P9L9 FP9 DBM3B P78 7OFD7RRT R38F FP9 8DKK3LF 3N 7 Q7]3LMFT 3N FP9 S7LE7MBMBE DBMF4  ,P9 237LC 3\9LLDR9C ),3$+,', )*154@<. 01)2 >>? W:<.:X@ 7BC MF8 KL3E9BT MB83N7L 78 FP9T K9LQMFF9C [MFPCL7[7R 3B FP9 S78M8 3N E33CZN7MFP C3DSF4  #8 FP9 R7[ B3[ 8F7BC8@ 7B 9QKR3T9L Q7T C9N97F 7 K38FZ[MFPCL7[7R L9ND87RZF3ZS7LE7MB 7RR9E7FM3B MN MF 8P3[8@ 78 7 C9N9B89@ FP9 DBM3B%8 7OFD7R R388 3NQ7]3LMFT 8DKK3LF4  #B 9QKR3T9L Q7T 3SF7MB 7B )* 9R9OFM3B ST C9Q3B8FL7FMBE 7 E33CZN7MFP L9783B7SR9 DBO9LF7MBFT 78 F3 FP9 MBODQS9BF DBM3B%8 O3BFMBDZMBE Q7]3LMFT 8F7FD84)98K3BC9BF K3MBF8 3DF FP7F MB N33FB3F9 =/ 3N A,B-&C@ 8DKL7 7F =-/@ FP9 237LC 8F7F9Cg c#B 9QKR3T9L Q7T B3F R7[NDRRT [MFPCL7[L9O3EBMFM3B [PMR9 7 O3RR9OFM\9ZS7LE7MBMBE 7EL99Q9BF M8 MB 9NN9OF@ S9O7D89 7B MBODQS9BF DBM3B 9BZ]3T8 7 O3BORD8M\9 KL98DQKFM3B 3N Q7]3LMFT 8F7FD8 CDLMBE FP9 RMN9 3N FP9 O3BFL7OF WDK F3 - T97L8X4e  ,P9 )98K3BC9BF Q7MBF7MB8 FP7F@ 8P3DRC FP9 237LC 7C3KF 7 LDR9 FP7F 7B 9QZKR3T9L O7BB3F [MFPCL7[ L9O3EBMFM3B S9N3L9 9^KML7FM3B 3N 7 O3BFL7OF 3N Q3L9 FP7B -T97L8% CDL7FM3B 9\9B [P9L9 FP9L9 M8 7OFD7R KL33N FP7F FP9 DBM3B P78 R38F Q7]3LMFT 8F7FD8@ 8DOP 7 LDR9 8P3DRC S9 7KKRM9C 3BRT KL38K9OFM\9RT4,P9 )98K3BC9BF B3F98 FP9 8F7F9Q9BF MB A,B-&CFP7F MN 7 DBM3B 7OFD7RRT P78 R38F Q7]3LMFT 8DKK3LF@ FP9 9QKR3T9L QD8F O9789 L9O3EBMbMBE MF@ S3FP F3 EM\9 9NN9OF F3 9QKR3TZ998% NL99 OP3MO9 7BC F3 7\3MC \M3R7FMBE !9OFM3B 5W7XWAX 3N FP9 #OF ST L9O3EBMbMBE 7 QMB3LMFT DBM3B4  ,P9 )98K3BZC9BF 8F7F98 FP7F FP9 Y9B9L7R 63DB89R C398 B3F CM8KDF9 FP9 N7OF FP7F FP9 &BM3B R38F MF8 Q7]3LMFT 8F7FD8@ 3L FP9 N7OF FP7F FP9 )98K3BC9BF [MFPCL9[ L9O3EBMFM3B 3BRT 7NF9L S9MBE KL989BF9C [MFP 7OFD7R KL33N 3N FP9 R3884  ,P9 )98K3BC9BF 8DSQMF8 FP7F FP9 MBF9L98F8 3N 7B 9QKR3T9L 7BC 7 DBM3B MB B9E3FM7FMBE 7 O3BFL7OF 3N Q3L9 FP7B -T97L8% CDL7FM3B C3 B3F FLDQK FP9 9QKR3T998% !9OFM3B = LMEPF F3 89RNZC9F9LQMB7FM3B4,P9 )98K3BC9BF 7LED98 FP7F A,B-&CcC9O3DKR9Ce FP9 8F7BC7LC N3L [MFPCL7[7R 3N L9O3EBMFM3B NL3Q FP9 8F7BC7LC D89C F3 EL7BF 3L C9BT 7B )* K9FMFM3B@ FP7F 6*+&7*8,19 :$1;M8 CM8FMBEDM8P7SR9@ 7BC FP7F 9QKR3T998 7L9 B3F RMQZMF9C F3 237LCZO3BCDOF9C 9R9OFM3B8 78 FP9 83R9 Q97B8 3N 9^9LOM8MBE FP9ML !9OFM3B = LMEPF F3 89RNZC9F9LQMB7FM3B4,P9 &BM3B@ FP9 6P7LEMBE '7LFT P9L9@ O3BF9BC8 FP7F 6*+&7*8,19 :$1;7BC MF8 KL3E9BT L9BC9L DBR7[NDR FP9 )98K3BC9BF%8 [MFPCL7[7R 3N L9O3EBMFM3B4  ,P9 &BM3B 8F7F98 FP7F MN FP9 )98K3BC9BF P7C 7[7MF9C FP9 3DFO3Q9 3N FP9 C9O9LFMNMO7FM3B K9FMFM3B@ FP9 M88D9 [3DRC P7\9 S99B L983R\9C R3BE 7E34  ,P9 &BM3B 7R83 L9RM98 3B :" !" H1D,7,1 )*4@ A<< 01)2 <:? W:<</X@ [P9L9 FP9 237LC P9RC FP7F 7BT DBMR7F9L7R OP7BE98 Q7C9 S9N3L9 FP9 O9LFMNMZO7FM3B 3N L98DRF8 MB 7 C9O9LFMNMO7FM3B 9R9OFM3B \M3R7F9 !9OZFM3B 5W7XW.X@ 7BC FP7F 7 DBM3B 38F9B8MSRT R38MBE 7 C9O9LFMZNMO7FM3B 9R9OFM3B L9Q7MB8 FP9 98F7SRM8P9C S7LE7MBMBE L9KZL989BF7FM\9 DBFMR FP9 O9LFMNMO7FM3B 3N L98DRF8 M88D984  2789C 3B H1D,7,1@ FP9 &BM3B Q7MBF7MB8 FP7F FP9 NMRMBE 3N 7 C9ZO9LFMNMO7FM3B K9FMFM3B C398 B3F EM\9 7B 9QKR3T9L O7LF9 SR7BOP9 F3 [MFPCL7[ L9O3EBMFM3B4  ,P9 &BM3B 8DSQMF8 FP7F FP9 )98K3BC9BF P78 QM8O3B8FLD9C A,B-&C4  #8 F3 FP9 )98K3BC9BF%8 L9RM7BO9 3B N33FB3F9 =/@ FP9 &BM3B 7LED98 FP7F FP9 N33FB3F9@ L97C 78 7 [P3R9@ Q9L9RT L9OMF98 FP9 O3BZFL7OFZS7L LDR98 89F N3LFP MB 2,+,1$3 )$43,@ 8DKL74  ,P9 &BM3B NDLFP9L O3BF9BC8 FP7F A,B-&COL97F9C 7 c87N9 P7LZS3Le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fDML9C N3L 7 [MFPCL7[7R 3N L9O3EBMFM3B 7BC FP7F L9fDML9C F3 3SF7MB 7B )* 9R9OFM3B P78@ MB 3DL \M9[@ SL37C9L 7BC Q3L9 E9B9L7R 8MEBMNMO7BO94  !MQKRT KDF@ 7B 9QKR3T9L@ 78 P9L9@MB K388988M3B 3N N7OF8 8P3[MBE7B 7OFD7R R388 3N Q7]3LMFT 8DKK3LF N3L7B MBODQZS9BF DBM3B 8P3DRC P7\9 [MC9L NL99C3Q 3N 7OFM3B FP7B 7B 9QKR3T9L R7OVMBE 8DOP VB3[R9CE94,P9 F78V MB FPM8 O789 M8 F3 C9F9LQMB9 [P7F FP9 K7L7Q9ZF9L8 3N FPM8 [MC9L NL99C3Q 3N 7OFM3B8P3DRC S94  HC97RRT@   AHB7KKRTMBE A,B-&CF3 FP9 MB8F7BF N7OF8@ 6P7MLQ7B 27FFM8F7 7BC *9QZS9L !OP7DQS9L 9^KL988B3 \M9[ 78 F3 [P9FP9L FP7F O789 [78 O3LL9OFRT C9OMC9C4[9 8P3DRC NM^ FP989 K7L7Q9F9L8 7F 7 K3MBF [P9L9 FP9 K3RZMOTE37R8 3N 8F7SMRMFT MB R7S3L L9R7FM3B8 7BC 9QKR3T99 NL99C3Q 3N OP3MO9h[PMOP 7L9 83Q9FMQ98 O3QK9FMBE 3S]9OFM\98h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c8F7SMRMFT 3N MBCD8FLM7R L9R7ZFM3B8 [3DRC 4 4 4 S9 83 P97\MRT [9MEPF9C 7E7MB8F 9QKR3T99 NL99C3Q 3N OP3MO9 78 F3 OL97F9 7B MB9fDMF7SR9 MQS7R7BO94e  HC4 7F ::A.4  !9O3BC@ [P9L9@ 78P9L9@ FP9 )98K3BC9BF [MFPCL9[L9OZ3EBMFM3B 7NF9L FP9 FPMLC T97L 3N FP9 O3BFL7OF 7BC 3BRT 7NF9L L9O9M\MBE DBO3BF98F9C 9\MC9BO9 3N 7OFD7R R388 3N Q7]3LMFT 8DKK3LF@ FP9 MBF9L98F 3N KL989L\MBE 8F7SMRMFT MB S7LE7MBMBE L9R7FM3B8PMK8 M8 B9O9887LMRT F9QK9L9C4  ,P9S7LE7MBMBE L9R7FM3B8PMK P78@ MB N7OF@ Q7FDL9C@ 7BC FP9 9QKR3T998 P7\9 P7C FP9 S9B9NMF 3N -T97L8 3N DBCM8FDLS9C 9^K9LM9BO9 [MFP FP9 &BM3B 78 FP9ML L9KL989BF7FM\94  03F[MFP8F7BCZMBEh3L K9LP7K8 S9O7D89 3NhFP7F 9^K9LM9BO9@ 7B DBO3Z9LO9C Q7]3LMFT P78 B3[ L9]9OF9C O3BFMBD9C L9KL989BF7ZFM3B4  29O7D89 7 DBM3B%8 L3R9 MB FP9 L9R7FM3B8PMK 98F7SZRM8P9C ST 7 O3RR9OFM\9ZS7LE7MBMBE 7EL99Q9BF C9K9BC8 3B FP9 DBM3B%8 Q7MBF7MBMBE FP9 8DKK3LF 3N 7 Q7]3LMFT 3N FP9 DBMF 9QKR3T998@ 9\MC9BO9 3N 7B 7OFD7R R388 3N FP7F 8DKK3LF L9NR9OF8 C98F7SMRMb7FM3B MB FP9 S7LE7MBMBE L9R7FM3B8PMK 7BC DBC9LODF8 FP9 FP93L9FMO7R 788DQKFM3B FP7F 7 O3RR9OFM\9ZS7LE7MBMBE 7EL99Q9BF 9\MC9BO98 8F7SMRMFT MB R7S3L L9R7ZFM3B8 N3L FP9 CDL7FM3B 3N FP9 O3BFL7OF4-  ,PMLC@ FP9 9\MC9BO9 3N 7OFD7R R388 3N Q7]3LMFT 8DKK3LF 7R83 L9NR9OF8 FP7F7 Q7]3LMFT 3N FP9 DBMF 9QKR3T998P7\9L9O3B8MC9L9C FP9 C98ML7SMRMFT 3N O3BFMBD9C DBM3B L9KL9Z89BF7FM3B 7BC P7\9 C9OMC9C 7E7MB8F MF4  ,P9T L97OP9C FPM8 C9OM8M3B B3F [PMR9 FP9 DBM3B [78 8FMRR B9E3FM7FMBE N3L 7 NML8F O3BFL7OF 3L 9\9BCDLMBE FP9 NML8F -T97L8 3N FP9 O3BZFL7OF4  )7FP9L@ FP9T CMC 83 3BRT 7NF9L -T97L8 3N 9^K9LM9BO9 DBC9L FP7F O3BFL7OF@ 7BC MB 7 O3BF9^F NL99 3N O39LOM3B 3L 9QKR3T9L MB8FME7FM3B4  ,PD8@ FP9 KL3F9OFM3B 3N 9QKR3T998%   -#8 FP9 !DKL9Q9 63DLF 9^KR7MB9C MB !D%-,33* E1*+ :*1F' B" >AG(@ .:= &4!4 7F =5> WN33FB3F9 3QMFF9CX@ ci7j DBM3B M8 4 4 4 9BFMFR9C DBC9L 237LC KL9O9C9BF F3 7 O3BORD8M\9 KL98DQKFM3B 3N Q7]3LMFT 8F7FD8 CDLMBE FP9 F9LQ 3N 7BT O3RR9OFM\9ZS7LE7MBMBE 7EL99Q9BF@ DK F3 FPL99 T97L84 4 4 4 di,PM8 KL98DQKFM3B M8j S789C B3F 83 QDOP 3B 7B 7S83RDF9 O9LF7MBFT FP7F FP9 DBM3B%8 Q7]3LMFT 8F7FD8 [MRR B3F 9L3C9@% #$33 G-B,1 I9,-+7@ ?5A &4!4A=@ -5 W:<5=X@ 78 3B FP9 B99C F37OPM9\9 d8F7SMRMFT MB O3RR9OFM\9ZS7LE7MBMBE L9R7FM3B8PMK84%  HC4 WMBF9LB7R fD3F7FM3B Q7LV8 3QMFF9CX4e G(6H!HI0! IU ,"( 0#,HI0#1 1#2I) )(1#,HI0! 2I#)G.558F7FDF3LT LMEPF F3 OP3389 [P9FP9L 3L B3F F3S9 L9KL989BF9C M8 OR97LRT 7 O3QK9RRMBE MBF9L98F MB FPM8 O7894YM\9B FP989 O3B8MC9L7FM3B8@ [9 NMBC FP7F FP9 K7L7Q9ZF9L8 N3L 7B 9QKR3T9L%8 [MC9L NL99C3Q 3N 7OFM3B QD8F S9 89F F3 K9LQMF 7B 9QKR3T9L@ L9RTMBE 3B DBF7MBF9C 9\MC9BO9 3N 7 DBM3B%8 7OFD7R R388 3N Q7]3LMFT 8DKK3LF@ F3 [MFPCL7[ L9O3EBMFM3BNL3Q FP9 DBM3B 7NF9L FP9 FPMLC T97L 3N 7 O3BZFL7OF 3N R3BE9L CDL7FM3B4  ,P9 O3BF9^F 3N FP9 KL989BF O789 Q7V98 OR97L FP7F FP989 K7L7Q9F9L8 7L9 7KKL3KLM7F9g  FP9 E37R 3N 8F7SMRMFT 3N R7S3L L9R7FM3B8 P7\MBE S99B 87FM8NM9C@ 7BC 9\MC9BO9 3N FP9 &BM3B%8 7OFD7R R388 3N Q7]3LMFT 8DKZK3LF P7\MBE S99B KL989BF9C@ FP9 E37R 3N 9QKR3T99 NL99ZC3Q3NOP3MO9 QD8F S9 \MBCMO7F9C4  '9LQMFFMBE FP9 )9Z8K3BC9BF F3 [MFPCL7[L9O3EBMFM3B NL3Q FP9 &BM3B NDLZFP9L8 FPM8 E37R4?HF M8 FLD9@ 78 FP9 Y9B9L7R 63DB89R 7BC FP9 6P7LEMBE '7LFT 9QKP78Mb9@ FP7F 7B 9QKR3T9L O7BB3F NMR9 7 K9FMFM3B [PMR9 7 O3BFL7OF F3 [PMOP MF M8 7 K7LFT M8 MB 9NN9OF4  "3[Z9\9L@ 8DOP 7 K9FMFM3B [3DRC S9 S789C 8MQKRT 3B 7B DBO9LZF7MBFT 78 F3 FP9 DBM3B%8 Q7]3LMFT 8F7FD84  ,P9 MB8F7BF O789 MB\3R\98 FP9 N7OF FP7F FP9 &BM3B P78 R38F Q7]3LMFT 8F7FD84  $PMR9 MF M8 FLD9 FP7F FP9 )98K3BC9BF O3DRC P7\9 7[7MF9C FP9 3DFO3Q9 3N FP9 C9O9LFMNMO7FM3B 9R9OFM3B@ FP9 L97CT 7\7MR7SMRMFT 3N SR3OVMBE OP7LE98h[PMOP@ MBC99C@ [9L9 NMR9CP9L9h7BC FP9 C9R7T 7FF9BC7BF DK3B FP9ML L983RDFM3B L9BC9L FPM8 O3DL89 3N 7OFM3B KL3SR9Q7FMO [P9L9 7 DBM3B P78 7OFD7RRT R38F Q7]3LMFT 8DKK3LF4  63BFMBDMBE F3 L9O3EZBMb9 7BC C97R [MFP 8DOP 7 DBM3B M8 78 C9R9F9LM3D8 F3 9QZKR3T99 LMEPF8 78 N7MRMBE F3 L9O3EBMb9 7 DBM3B FP7F 9B]3T8 Q7]3LMFT 8DKK3LF4IDL CM889BFMBE O3RR97ED9 87T8 FP7F FP9 cSR3OVMBE OP7LE9 LDR9e [78 L97NNMLQ9C MB A,B-&C4  "3[9\9L@ [9 B3F9 FP7F FP9 A,B-&CC9OM8M3B P7C F[3 K7LF84  HB FP9 NML8F K7LF@ FP9 237LC P9RC FP7F 7 [MFPCL7[7R 3N L9O3EBMFM3B [78 KLM\MR9E9C [P9L9 FP9L9M8 7 R388 3N Q7]3LMFT 8DKK3LF N3L FP9 DBM3B4  ,P9 89O3BC K7LF P9RC FP7F [P9L9 FP9L9 M8 3BRT 7B DBO9LF7MBFT 78 F3 Q7]3LMFT 8F7FD8@ FP9 )* K9FMFM3B M8 FP9 L3DF9 F3 S9 N3RR3[9C4  ,P9 CM8OD88M3B 3N FP9 SR3OVMBE OP7LE9 LDR9 O3BO9LB8 FP9 89O3BC K7LF 3N A,B-&C4 ,P9 MBZ8F7BF O789 MB\3R\98 FP9 NML8F K7LF 3N A,B-&C4  IDL K3MBF M8 8MQKRT FP7F [P9L9@ 78 P9L9 7BC MB FP9 NML8F K7LF 3N A,B-&C@ FP9L9 M8 7 R388 3N Q7]3LMFT@ FP9L9 M8 B3 B99C F3 D89 9R9OFM3B KL3O98898 KL3O9CDL98 [PMOP O7B S9 C9R7T9C ST SR3OVMBE OP7LE9846*+&7*8,19 :$1;@ 8DKL7@ C398 B3F L9fDML9 7 CMNN9L9BF L98DRF4  ,P7F O789 KL3PMSMF8 FP9 NMRMBE 3N 7 K9FMFM3B CDLMBE FP9 F9LQ 3N 7 O3BFL7OF ST FP9 9QKR3T9L 3L FP9 MBODQS9BF DBM3B@ [PMOP P78 B3F 3OODLL9C P9L94  ,P9 7OFM3B F7V9B   ?$9 L9O3EBMb9 FP7F 7 C9O9LFMNMO7FM3B K9FMFM3B [78 NMR9C P9L94  "3[Z9\9L@ 78 A,B-&CQ7V98 OR97L@ 7B 9QKR3T9L [P3 O7B 8P3[ FP7F FP9 DBM3B P78 R38F MF8 Q7]3LMFT 8F7FD8 B99C B3F [7MF N3L 7B 9R9OFM3B F3 NDLFP9L O3BZNMLQ FP7F N7OF4P9L9 [78 KL9QM89C 3B FP9 N7OF 3N R388 3N Q7]3LMFT4  HB RMEPF 3N FP9 R388 3N Q7]3LMFT@ 7BC FP9 C9R7T8 FP7F O7B 7FZF9BC FP9 KL3O988MBE 3N 7 K9FMFM3B@ [9 [3DRC K9LQMF FP9 [MFPCL7[7R 3N L9O3EBMFM3B@ 83 FP7F FP9 9QKR3T998 [MRR B3F S9 N3LO9C F3 9BCDL9@ N3L FP9 L98F 3N FP9 7EL99Q9BF@ L9KL9Z89BF7FM3B FP9TB3 R3BE9L C98ML94  03F[MFP8F7BCMBE FP9 O3QK9RRMBE !9OFM3B = MBF9L98F8 7F 8F7V9@ 3DL CM889BFMBE O3RR97ED9@ L9RTMBE 3B J,K&*+ #D1+-?&D1, )*"@ ::: 01)2 -?A W:<..X@ O3BF9BC8 FP7F MF [3DRC S9 7B3Q7R3D8 F3 P3RC FP7F 7B 9QKR3T9L Q7T [MFPCL7[ L9O3EBMFM3B 7F 7FMQ9 [P9B MF [3DRC B3F S9 K9LQMFF9C F3 K9FMFM3B N3L 7B 9R9OFM3B4  J,K&*+@ P3[9\9L@ M8 MB7KK38MF94,P9L9@ FP9 DBM3B 7BC FP9 L98K3BC9BF@ 3B 03\9QS9L A?@ :<.A@ 8MEB9C 7 O3RR9OFM\9ZS7LE7MBMBE 7EL99Q9BF 9NN9OFM\9 F3 G9O9QS9L :.@ :<.?@ 7BC NL3Q T97L F3 T97L FP9L97NF9L MB FP9 7S89BO9 3N B3FMO9 F3 F9LQMB7F9 ST 9MFP9L K7LFT4  ,P9 L98K3BC9BF [MFPCL9[L9O3EBMFM3B NL3Q FP9 DBM3B 3B G9ZO9QS9L ?@ :<.-@ R988 FP7B :- Q3BFP8 7NF9L 9BF9LMBE MBF3 FP9 O3BFL7OF4  ,PD8@ MB J,K&*+@ FP9 [MFPCL7[7R 3N L9O3EBMZFM3B 3OODLL9C 7F 7 FMQ9[P9B@ DBC9L O3BFL7OF S7L LDR98@ 7 fD98FM3B O3BO9LBMBE L9KL989BF7FM3B O3DRC B3F S9 L7M89C;M494@FP9 DBM3B%8 8F7FD8 O3DRC B3F S9 OP7RR9BE9C4  2T O3BZFL78F@ MB FP9 MB8F7BF O789@ FP9 [MFPCL7[7R 3N L9O3EBMFM3B 3OODLL9C 7NF9L FP9 FPMLC T97L 3N 7 O3BFL7OF 3N R3BE9L CDL7ZFM3B@ 7 K3MBF MB FMQ9 7F [PMOP [9 NMBC@ N3L FP9 L9783B8 89F 3DF 7S3\9@ FP7F 7 fD98FM3B O3BO9LBMBE L9KL989BF7FM3B Q7T S9 L7M89C4  UDLFP9L@ MB J,K&*+FP9 237LC N3DBC FP9 [MFPZCL7[7R DBR7[NDR MB K7LF S9O7D89 MF 7EL99C [MFP FP9 FLM7R 9^7QMB9L FP7F@ MN FP9 DBM3B P7C R38F MF8 Q7]3LMFT ST G9ZO9QS9L ?@ :<.-@ FP7F R388 [78 7FFLMSDF7SR9 F3 FP9 L98K3BZC9BF%8 DBN7ML R7S3L KL7OFMO98 MB 83RMOMFMBE 7BC 7MCMBE 9QZKR3T998 F3 [MFPCL7[NL3Q FP9 DBM3B4  HB FP9 MB8F7BF O789@ FP9L9 M8 B3 O3BF9BFM3B FP7F FP9 R388 3N Q7]3LMFT L9RM9C 3B ST FP9 )98K3BC9BF [78 F7MBF9C ST DBN7ML R7S3L KL7OFMO984HB RMEPF 3N FP9 8MEBMNMO7BF CMNN9L9BO98 S9F[99B J,K&*+7BC FP9 MB8F7BF O789@ [9 CM87EL99 [MFP 3DL O3RR97ED9%8 \M9[ FP7F J,K&*+OR97LRT 8F7BC8 N3L FP9 KLMBOMKR9 FP7F [P9B 7B 9QKR3T9L M8 KL38OLMS9C NL3Q NMRMBE 7B 9R9OFM3B K9FMFM3B@ MF M8 7R83 KL3PMSMF9C NL3Q [MFPCL7[MBE L9O3EBMFM3BIDL CM889BFMBE O3RR97ED9 7R83 OR7MQ8 FP7F [9 7L9 K9LZQMFFMBE FP9 9QKR3T9L F3 CM8L9E7LC MF%8 3[B O3BFL7OF4  "3[9\9L@ FPM8 M8 B3F 7 O789 [P9L9 7B 9QKR3T9L 8MQKRT C9OMC98@ [MFP3DF ]D8FMNMO7FM3B@ F3 MEB3L9 FP9 O3BFL7OF4  )7FP9L@ FPM8 M8 7 O789 [P9L9 FP9 9QKR3T9L M8 L98K3BCMBE F3 7B DB83RMOMF9C 7BC DBO39LO9C 9^KL988M3B 3N 7 R388 3N Q7Z]3LMFT 8DKK3LF N3L FP9 DBM3B 78 7 S7LE7MBMBE L9KL989BF7ZFM\94  IDL CM889BFMBE O3RR97ED9 8F7F98 FP7F [9 C3 B3F 899Q F3 S9RM9\9 FP7F 7 237LC 9R9OFM3B@ S789C 3B FP9 9QKR3T99ZNMR9C K9FMFM3B@ [MRR \MBCMO7F9 9QKR3T99 NL99C3Q 3N OP3MO94  ,PM8 M8 DBFLD94  )7FP9L@ 3DL O3BO9LB M8 FP7F@ MB FP9 FMQ9 MF F7V98 F3 DRFMQ7F9RT L983R\9 FP9 L9KL989BF7FM3B O789@ 9QZKR3T998 [MRR S9 N3LO9C F3 9BCDL9 L9KL989BF7FM3B FP7F FP9T  !"#$%! !&'()*#)+(,!.5<P7\9 DBf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k3L 3S]9OFM3B84  ,PD8@ [9 899 B3 S78M8 N3L 3DL O3RR97ED9%8 7KK7L9BF \M9[ FP7F FP9 L9KL989BF7FM3B O789 [3DRC P7\9 S99B L983R\9C KL3QKFRT MN 3BRT FP9 )9Z8K3BC9BF P7C B3F [MFPCL7[B L9O3EBMFM3B4  U3L FP9 N3L9E3MBE L9783B8@ [9 NMBC FP7F@ MB FP9 OMLODQZ8F7BO98 3N FPM8 O789@ FP9 )98K3BC9BF%8 [MFPCL7[7R 3N L9OZ3EBMFM3B [78 R7[NDR4I)G(),P9 7RR9E7FM3B FP7F FP9 )98K3BC9BF DBR7[NDRRT [MFPZCL9[L9O3EBMFM3B NL3Q FP9 &BM3B M8 CM8QM889C4  ,P9 L9ZQ7MBMBE 7RR9E7FM3B8 7L9 L9Q7BC9C F3 FP9 )9EM3B7R GML9OZF3L N3L 7KKL3KLM7F9 7OFM3B4*(*2() 1H(2*#0@ CM889BFMBE4U3L Q3L9 FP7B ?/ T97L8@ FP9 237LC P78 Q7MBF7MB9C 7 OR97L LDR9 FP7F 7 K7LFT F3 7 O3RR9OFM\9ZS7LE7MBMBE 7EL99ZQ9BF Q7T B3F L9KDCM7F9 MF8 3[B O3BFL7OF 3L@ MB Q38F MBZ8F7BO98@ K9FMFM3B FP9 237LC N3L 7B 9R9OFM3B CDLMBE FP9 RMN9 3N FP7F O3BFL7OF4  $P9B 7 O3BFL7OF M8 3N R3BE9L FP7B - T97L8 CDL7FM3B@ P3[9\9L@ FP9 237LC P3RC8 FP7F 7+*+5$1&9 F3 FP7F O3BFL7OF W9MFP9L 7B 9QKR3T99 3L 7 LM\7R DBM3BX Q7T@ [MFP 7 8DNNMOM9BF 8P3[MBE3N 9QKR3T99 8DKK3LF@ NMR9 7 K9FMFM3B 7BC 3SF7MB 7B 9R9OFM3B F3 89FFR9 7 fD98FM3B O3BZO9LBMBE L9KL989BF7FM3B4  ,PM8 S7R7BO9 3N 8F7FDF3LMRTZL9O3EBMb9C MBF9L98F8 89L\98 F3 KL3F9OF FP9 LMEPF 3N 9QZKR3T998 F3 89RNZC9F9LQMB7FM3B 7BC F3 KL3Q3F9 FP9 MBF9L98F8 3N R7S3L 8F7SMRMFT4  ,P9 Q7]3LMFT F3C7T K9LQMF8 7B 9QZKR3T9L F3 CM8L9E7LC MF8 7EL99Q9BF 7BC DBMR7F9L7RRT [MFPZCL7[L9O3EBMFM3B NL3Q FP9 DBM3B CDLMBE FP9 7EL99Q9BF%8 F9LQ4  HF C398 83 9\9B FP3DEP 7 \7RMC 9QKR3T99ZNMR9C K9FMZFM3B N3L 7B 9R9OFM3B [78 K9BCMBE4  29O7D89 FP9 Q7]3LMFT F3C7T 7LSMFL7LMRT C9K7LF8 NL3Q R3BE8F7BCMBE KL9O9C9BF 7BC KL3O9CDL9h7BC L97OP98 7 L98DRF FP7F 89L\98 B9MFP9L 3N FP9 #OF%8 E37R8h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l 6*+&7*8,19 :$1; <)*4@ :-= 01)2 -?> W:<>AX4 !99 7R83 !4'*14,+& )*&&*+ )*4@ :-= 01)2 </5 W:<>AX4  "9L9@ FP9 9QKR3T99ZNMR9C K9FMFM3B [78 9BFML9RT 7KKL3KLM7F9 DBC9L 3DL KL9O9C9BF 7BC FP9 &BM3B%8 O3BFMBD9C Q7]3LMFT 8F7FD8 \7RMCRT O3DRC S9 F98F9C KDL8D7BF F3 FP9 237LC%8 9R9OFM3B KL3O988984  ,PM8 M8 [P7F 8P3DRC P7\9 P7KK9B9C P9L94  HB8F97C@ 7B 9R9OFM3B [78 B3F O3BCDOF9C MB FPM8 O789 S9O7D89 FP9 )98K3BC9BF%8 DBMR7FZ9L7R [MFPCL7[7R 3N L9O3EBMFM3B DBC9LQMB9C FP9 9R9OFM3B KL3O988 7BC FP9 K9FMFM3B [78 SR3OV9C4HB 6*+&7*8,19 :$1; <)*4@ 8DKL7@ FP9 237LC 7CZCL9889C FP9 fD98FM3B 3N P3[ F3 KL3K9LRT S7R7BO9 FP9 K3RZMOTMBF9L98F MB KL3Q3FMBE 9QKR3T99 NL99C3Q 3N OP3MO9 [MFP FP9 MBF9L98F MB KL989L\MBE FP9 8F7SMRMFT 3N O3BFL7OFD7R L9R7FM3B8PMK84  ,P9L9@ 78 P9L9@ 7B 9QKR3T9L 7BC 7 DBM3B [9L9 K7LFM98 F3 7 .ZT97L S7LE7MBMBE 7EL99Q9BF4  GDLMBE FP9 F9LQ 3N FP7F 7EL99Q9BF@ FP9 9QKR3T9L NMR9C 7B 9R9OFM3B K9FMFM3B4  27R7BOMBE FP9 CD7R MBF9L98F8 3N 9QKR3T99 NL99ZC3Q3N OP3MO9 7BC O3BFL7OF 8F7SMRMFT@ FP9 237LCN3DBC FP7F MF [3DRC 9BF9LF7MB FMQ9RT K9FMFM3B8 NMR9C ST 9QKR3TZ998 3L ST LM\7R DBM3B8@ SDF [3DRC +*&KL3O988 K9FMFM3B8 NMR9C ST 9MFP9L 3N FP9 O3BFL7OFMBE K7LFM98@ CDLMBE FP9 ,+&-1, &,183N FP9ML O3BFL7OF@ 9^O9KF [P9L9 7B DBO9LFMNM9C DBM3B 83DEPF F3 3SF7MB FP9 S9B9NMF8 3N O9LFMNMO7FM3B FPL3DEP FP9 9R9OFM3B KL3O9884 ,P9 237LC%8 L7FM3B7R9 MB 6*+&7*8,19 :$1;M8 B3F RMQZMF9C F3 CM87RR3[MBE FP9 KL3O988MBE 3N K9FMFM3B8 NMR9C ST O3BFL7OFD7RRTZS3DBC 9QKR3T9L8 N3L FP9 9BFML9 CDL7FM3B 3N 7 S7LE7MBMBE 7EL99Q9BF4  HF 7KKRM98 F3 DBMR7F9L7R 89RNZP9RK F334  ,PD8@ FP96*+&7*8,19 :$1;237LC 9^KL988RT N3DBC FP7F FP9 KLMBOMKR9 3N FP7F O789hKL989L\MBE FP9 8F7SMRMFT 3N O3BFL7OF8 [PMR9 9B8DLMBE 9QKR3T998% NL99C3Q 3N OP3MO9h9BO3QK7889C S3FP FP9 9R9OFM3B KL3O988 $+;O3BZCDOF ST 7 O3BFL7OFD7R K7LFT 899VMBE F3 CM8L9E7LC FP9  7EL99Q9BF4  #CCL988MBE FP9 NL99C3Q 3N OP3MO9 MBF9L98F8 \7RMC7F9C FPL3DEP FP9 9R9OFM3B KL3O988@ FP9 237LC 8F7F9Cg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gIFP9L[M89@ [9 8P3DRC P7\9 FP9 7B3Q7R3D8 L98DRF 3N 7B 9QKR3T9L S9MBE K9LQMFF9C DBMR7F9L7RRT F3 L9C9F9LQMB9 PM8 9QKR3T998% S7LE7MBMBE L9KL989BF7FM\9 7F 7 FMQ9 [P9B FP9 237LC [3DRC L9ND89 F3 Q7V9 8DOP L9C9F9LQMZB7FM3B S9O7D89 FP9 FMQ9 M8 MB7KKL3KLM7F9 N3L 8DOP 7OFM3B4  #OO3LCMBERT@ ST [MFPCL7[MBE L9O3EBMFM3B NL3Q FP9 &BZM3B CDLMBE FP9 QMCCR9 3N FP9 O3BFL7OF F9LQ@ FP9 )98K3BZC9BF DBR7[NDRRT L9ND89C F3 S7LE7MB [MFP FP9 &BM3B4 6*+&7*8,19 :$1;8MQKRT N3RR3[8 FP9 KLMBOMKR9 3N J,K&*+ #D1+-&D1,4  HF K9LQMF8 B3BK7LFM98 F3 FP9 O3BFL7OF F3 NMR9 7B 9R9OFM3B K9FMFM3B 7BC FP9L9ST 7KKL3KLM7F9RT L7M89 7 fD98FM3B O3BO9LBMBE L9KL989BF7FM3B@SDF S7L8 7B 9R9OFM3B S789C 3B 7 K9FMFM3B NMR9C ST 7 O3BFL7OFMBE K7LFT4  #BC@ 78 J,K&*+ #D1+-&D1,Q7V98 OR97Lg MN FP9 9QKR3T9L%8 K9FMFM3B M8 MQK9LQM88MSR9@ FP9B FP9L9 O7B S9 B3 DBMR7F9L7R [MFPZCL7[7R 3N L9O3EBMFM3B 9MFP9L4: HH4"3RCMBE 7 K7LFT F3 MF8 O3BFL7OFD7R 7EL99Q9BF M8 7 O3LZB9L8F3B9 3N 3DL #OF4  HBC99C@ !9OFM3B 5 WCX@ [PMOP C9NMB98 FP9 K7LFM98% S7LE7MBMBE 3SRME7FM3B8@ L98FLMOF8 FP9 DBMR7F9L7R 7S7BC3BQ9BF 3N 7 S7LE7MBMBE 7EL99Q9BF CDLMBE MF8 F9LQ@ 78 3OODLL9C P9L94  !9OFM3B 5 WCX 8F7F98 FP7Fgi$jP9L9 FP9L9 M8 MB 9NN9OF 7 O3RR9OFM\9ZS7LE7MBMBE O3BZFL7OF O3\9LMBE9QKR3T998 4 4 4  FP9 CDFT F3 S7LE7MB O3RZR9OFM\9RT 8P7RR 7R83 Q97B FP7F B3 K7LFT F3 8DOP O3BFL7OF 8P7RR F9LQMB7F9 3L Q3CMNT 8DOP O3BFL7OF@ DBR988 FP9 K7LFT C98MLMBE 8DOP F9LQMB7FM3B 3L Q3CMNMO7FM3B  4 4 4  O3BFMBD98 MB NDRR N3LO9 7BC 9NN9OF 4 4 4 7RR FP9 F9LQ8 7BC O3BCMFM3B8 3N FP9 9^M8FMBE O3BFL7OF N3L 7 K9LM3C 3N 8M^FT C7T8 7NF9L 8DOP B3FMO9 M8 EM\9B 3L DBFMR FP9 9^KML7FM3B 3N 8DOP O3BFL7OF@ [PMOP9\9L 3OODL8 R7F9L4 ,P989 L98FLMOFM3B8 S9O3Q9 MB7KKRMO7SR9 DBC9L !9OFM3B 5 WCX cDK3B 7B MBF9L\9BMBE O9LFMNMO7FM3B 3N FP9 237LCe KDL8D7BF F3 !9OFM3B < W7X 3N FP9 #OF cDBC9L [PMOP FP9 R7S3L 3LE7BMb7FM3B 4 4 4  [PMOP M8 7 K7LFT F3 FP9 O3BFL7OF@ P78 4 4 4 O9789C F3 S9 FP9 L9KL989BF7FM\9 3N FP9 9QKR3T9984e  ,PD8@ 6*+&7*8,19 :$1;M8 K7LF 7BC K7LO9R 3N FPM8 8F7FDF3LT 8OP9Q9g  MF KL3\MC98 N3L 7B   :,P9 Q7]3LMFT OP7L7OF9LMb98 J,K&*+ #D1+-&D1, 78 cMB7KK38MF94e  2DF FP7F C9OM8M3B OR97LRT 8F7BC8 N3L FP9 KLMBOMKR9 FP7F [P9B 7B 9QKR3T9L Q7T B3F NMR9 7B 9R9OFM3B K9FMFM3B@ MF 7R83 M8 KL3PMSMF9C NL3Q DBMR7F9L7RRT [MFPCL7[MBE L9O3EBMFM3B4  #BC 6*+&7*8,19 :$1;Q7V98 OR97L FP7F FP9 9QKR3T9L P9L9 [78 B3F K9LQMFF9C F3 K9FMFM3B N3L 7B 9R9OFM3B@ 7 K3MBF FP9 Q7]3LMFT O3BO9C9849R9OFM3B KL3O988 [P9L9 B3BK7LFM98 F3 FP9 O3BFL7OF Q7T f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f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h7BC 7 3,''8FLMBE9BF 8F7BC7LC N3L FP9 NMRMBE 3N 7 K9FMZFM3B W7OFD7R R388 3N Q7]3LMFT 8F7FD8 N3L[MFPCL7[7R@ SDF 3BRT 7 E33C N7MFP L9783B7SR9 DBO9LF7MBFT N3L 7 K9FMFM3BX4  HB FPM8 O789@ FP9 Q7]3LMFT 7OVB3[R9CE98 FP7F FP9 9QKR3T9L O3DRC B3F NMR9 MF8 3[B K9FMFM3B@ SDF@ S789C 3B FP9 87Q9 89fD9BO9 3N 9\9BF8@ K9LQMF8 89RNZP9RK4  ,PM8 M8 CML9OFRT O3BFL7LT F3 FP9 KLMBOMKR98 3N A,B-&C4UDLFP9L@ F3 FP9 9^F9BF FP7F FP9 Q7]3LMFT NMBC8 MB A,B-&C8DKK3LF N3L 7-ZT97L Q7^MQDQ K9LM3C DBC9L !9OFM3B 5 W7X W.X@ MF M8 QM8F7V9B4  U33FB3F9 =/ 3N A,B-&C8F7F98 FP7F cW7XB 9QKR3T9L Q7T B3F R7[NDRRT [MFPCL7[ L9O3EBMFM3B [PMR97 O3RR9OFM\9ZS7LE7MBMBE 7EL99Q9BF M8 MB 9NN9OF@ S9O7D89 7B MBODQS9BF DBM3B 9B]3T8 7 O3BORD8M\9 KL98DQKFM3B 3N Q7]3LMFT 8F7FD8 CDLMBE FP9 RMN9 3N FP9 O3BFL7OF WDK F3 - T97L8X4e    U33FB3F9 =/ 3N A,B-&C7LM898 MB FP9 O3BF9^F 3N FP9 237LC%8 CM8OD88M3B FP9L9 3N FP9 9QKR3T9L%8 7BZB3DBO9Q9BF 3N 7 [MFPCL7[7R 3N L9O3EBMFM3B $& &/, ,+; *. &/, %*+&1$%&4  ,P9 L9N9L9BO9 F3 7 O3BFL7OF cDK F3 - T97L8e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`4,P9 Q7]3LMFT OR7MQ8 FP7F FP9 )98K3BC9BF%8 DBMR7F9L7R 89RNZP9RK P9L9@ MB O3BFL78F F3 7 237LC 9R9OFM3B@ S9FF9L S7RZ7BO98 FP9 MBF9L98F 3N O3BFL7OF 8F7SMRMFT 7BC FP9 MBF9L98F 3N 9QKR3T99 89RNZC9F9LQMB7FM3B4  #OO3LCMBE F3 FP9 Q7]3LMFT@ cFP9 E37R 3N 9QKR3T99 NL99C3Q 3N OP3MO9 QD8F S9 \MBCMZO7F9C4e  HL3BMO7RRT@ FP9 Q7]3LMFT C398 B3F 899Q F3 S9RM9\9 FP7F 7 237LC 9R9OFM3B@ S789C 3B 7B 9QKR3T99ZNMR9C K9FMZFM3B@ [MRR \MBCMO7F9 9QKR3T99 NL99C3Q 3N OP3MO94  ,P9 Q7]3LMFT 87T8 FP7F 7B 9R9OFM3B M8 MB8DNNMOM9BF S9ZO7D89 7 SR3OVMBE OP7LE9 O7B C9R7T FP9 \7RMC7FM3B 3N 9QZKR3T998% NL99C3Q 3N OP3MO94  2DF MF M8 FP9 )98K3BC9BF%8 DBMR7F9L7R 7OFM3B P9L9h7B 7RR9E9C DBN7ML R7S3L KL7OFMO9 NLD8FL7FMBE 7 N7ML 7BC NL99 9R9OFM3BhFP7F SR3OV9C FP9 9R9OZFM3B4  HF M8 OMLODR7L F3 7LED9@ 78 FP9 Q7]3LMFTC398@ FP7F FP9 )98K3BC9BF%8 89RNZP9RK QD8F S9 K9LQMFF9C 4,%$D',FP7F 7OFM3B P78 C9R7T9C 7B 9R9OFM3B4  ,P9 Q7]3LMFT O3BORDC98 FP7F K9LQMFFMBE 7 [MFPCL7[7R 3N L9O3EBMFM3B M8 B9O9887LT c83 FP7F 9QKR3T998 [MRR B3F S9 N3LO9C F3 9BCDL9@ N3L FP9 L98F 3N FP9 7EL99Q9BF@ L9KL989BZF7FM3B FP9T B3 R3BE9L C98ML94e  IN O3DL89@ 7B 9R9OFM3B [3DRC P7\9 S99B O3BCDOF9C MQQ9CM7F9RT SDF N3L FP9 )9Z8K3BC9BF%8 DBMR7F9L7R 7OFM3B4 #BC@ MN 9QKR3T998 C9OMC9C F3 L9]9OF L9KL989BF7FM3B@ FP9 7EL99Q9BF [3DRC S9 BDRRMZNM9C4  ,P9 Q7]3LMFT@ P3[9\9L@ MB8M8F8 FP7F 9\MC9BO9 3N R388 3N Q7]3LMFT 8DKK3LF ]D8FMNM98 7 L983LF F3 89RNZP9RK@ S9O7D89 FP9 237LC Q7T F7V9 F33 R3BE F3 O3BORDC9 7B 9R9OFM3B@ EM\9B FP9 K388MSMRMFT 3N SR3OVMBE OP7LE98 W[PMOP C9R7T FP9 O3BCDOF 3N 7B 9R9OFM3BX 7BC 3S]9OFM3B8 F3 9R9OFM3B O3BCDOF W[PMOP C9R7T  O9LFMNMO7FM3B 3N FP9 3DFO3Q9X4  !9RNZP9RK Q7T [9RR S9 Q3L9 9NNMOM9BF FP7BN3RR3[MBE 87N9ED7LC8 C98MEB9C F3 KL3F9OF 9QKR3T99 NL99 OP3MO9@ SDF FP9L9 M8 B3 8DKK3LF MB 3DL O789 R7[N3L FP9 Q7]3LMFT%8 L7ZFM3B7R9h]D8F FP9 3KK38MF94A  A!99 A,B-&C@ 8DKL7@ --- 01)2 7F =A5 NB4 .= WL97NNMLQMBE 237LC%8 cSR3OVMBE OP7LE9e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b7SR9 N3LQ@ FP9 MBF9L98F8 3N O3BFL7OF 8F7SMRMFT4 HBC99C@ FP9 Q7]3LMFT 7NZNMLQ8 KL9O9C9BF@ 6*+&7*8,19 :$1;@ [PMOP CMOF7F98 FP7F FP9 MBF9L98F 3N O3BFL7OF 8F7SMRMFT M8 83 8FL3BE FP7F FP9 )9Z8K3BC9BF O7BB3F 9\9B NMR9 7 K9FMFM3Bh3BRT B3BK7LFM98 O7B C3 FP7F4  HF M8 N7L Q3L9 89B8MSR9 F3 KL3O99C [MFP FP9 9R9OFM3B F3 \7RMC7F9 FP9 MBF9L98F 3N 9QKR3T998% NL99C3Q 3N OP3MO9 [PMR9@ 7F FP9 87Q9 FMQ9@ P3RCMBE FP9 O3BFL7OFD7R K7LFM98 F3 FP9ML S7LE7MBhDBR988 7BC DBFMR FP9 9R9OFM3B F9RR8 D8 O3BZFL7OFD7R 8F7SMRMFT QD8F EM\9 [7T F3 FP9 O3QK9FMBE MBF9L98F4 "9L9@ [PMR9 KDLK3LF9CRT 8FLMVMBE 7B 7KKL3KLM7F9 S7R7BO9 3N MBF9L98F8@ FP9 Q7]3LMFT 8ODFFR98 S3FP FP9 9R9OFM3B KL3OZ988 $+;FP9 O3BFL7OF4  HF M8 7 K9ODRM7L N3LQ 3N S7R7BOMBE [P9B B9MFP9L MBF9L98F M8 7OO3QQ3C7F9C N7MLRT4  `4#KKL3\MBE FP9 L98FLMOFM3B 3N 7B 9QKR3T9L%8 NL99C3QF3 [MFPCL7[ L9O3EBMFM3B NL3Q7 DBM3B 7NF9L 9BF9LMBE MBF3 7 O3RR9OFM\9ZS7LE7MBMBE 7EL99Q9BF@ FP9 !DKL9Q9 63DLF P78 3S89L\9C FP7F ciFjP9L9 M8 B3FPMBE DBL9783B7SR9 MB EM\MBE 7 8P3LF R978P F3 FP9 9QKR3T9L 78 \MBCMO7F3L 3N MF8 9QKR3TZ998% 3LE7BMb7FM3B7R NL99C3Q4e-"9L9@ MB O3BFL78F@ FP9 Q7]3LMFT EM\98 FP9 9QKR3T9L 7 L9Q7LV7SRT 3*+7R978PhK9LQMFFMBE FP9 9QKR3T9L F3 7OF DBMR7F9L7RRT B3F Q9L9RT CDLMBE FP9 F9LQ 3N 7 O3RR9OFM\9ZS7LE7MBMBE 7EL99Q9BF@ SDF 7R83 [P9L9 9QKR3T998 P7\9 NMR9C 7B 9R9OFM3B K9FMFM3B [MFP FP9 237LC4  HBC99C@ 7B 9QKR3T9LB3[Q7T 9BE7E9 MB 89RNZP9RK MB OMLODQ8F7BO98 [P9L9 MF M8 B3F K9LQMFF9C F3 899V 7 237LC 9R9OFM3B4  29O7D89 FP7F 7B3Q7R3D8 L98DRF KR7O98 9QKR3T9L8% NL99C3Q 3N 7OFM3B 7S3\9 S3FP 3N FP9 #OF%8 O7L9NDRRTZS7R7BO9C E37R8@ F3C7T%8 C9OM8M3B M8 B9MFP9L L7ZFM3B7R B3L O3B8M8F9BF [MFP FP9 #OF4  H CM889BF4   -!D%-,33* E1*+ :*1F'= E+%" B" >AG(@ .:= &4!4 =5:@ =</  W:<<>X WDKZP3RCMBE237LC LDR9 FP7F 9QKR3T9L%8 KL99^M8FMBE S78M8 N3L [MFPCL7[MBE L9O3EBMFM3B NL3Q DBM3B O7BB3F KLM\MR9E9 [MFPCL7[7R 7NF9L O3RR9OFM\9ZS7LE7MBMBE 7EL99Q9BF M8 7OO9KF9CX4